DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction

Claims 1, 3-9, 21-42, 46, 47 and 49-52, are elected and examined.
Claims 10, and 12-20, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/02/2021.

Response to Amendment
The previous rejections are rearranged and modified in light of the Applicant’s amendments and arguments.
The previous rejection of Claim 41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 50-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 50 recites “wherein the polymer is produced in a yield of about 50 percent or more.” However, the Applicant’s does not describe anywhere in their specification about the ranges of “yield.” Only in the example of the synthesis of poly(beta-alanine) does it state a “conversion” of about 70%. Thus, the Applicant only has support in their specification for “about 70%” and the range of “50% or more” is considered new matter.

Claim 51 recites “wherein the polymer is produced under “aqueous conditions.” However, the Applicant’s specification only recites “aqueous conditions” in producing formula (3-a) and does not describe anywhere in their specification about “aqueous conditions” for producing the polymer. Only in the examples in the specification, does it describe the polymer and it is considered new matter.

Claim 52 recites “wherein the polymer is produced “after heating to a temperature of about 180 degrees Celsius…after about 4 hours.” However, the Applicant’s specification only describes the reaction occurring for 5 hours. In the synthesis of poly(beta-alanine), 1.2 g of hydroxypropionamide is mixed with 0.10 g of sodium carbonate with distillation and collection flask, and heated to about 200 deg C for 5 hours to produce a residual. Nothing else describes the “about” range and there is also no description of “4” hours. Thus, the Applicant only has support for exactly 5 hours, and does not have support in their specification for “about 4 hours” for producing the polymer and it is considered new matter.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3-9, 21-41, 44-45, 50 and 52, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,508,279 A to Myrl Lichtenwalter et al. (hereinafter Myrl) and in further view of US 2,548,155 A to Gresham et al. (hereinafter Gresham) and as further evidenced by US 3,471,451 A to Moore et al. (hereinafter Moore).

Regarding claims 1, 3-9, 21-40, and 50, Myrl teaches reacting hydracrylamide (i.e. 3-hydroxypropionamide) with sodium carbonate at 155-160 deg C to form 76-80% yield of acrylamide (See Example 1-2). The above reaction meets the step of combining formula (3-a) with a weak base. The above hydracrylamide meets the claimed formula (3-a), wherein R1a-R1d and R2 are hydrogens, as cited in claims 1, 21, 25, 29, 33, and 37. The above sodium carbonate meets the weak base with the pKb as cited by the Applicant in their Examples and meets the weak base cited in claims 1, and 5-7. The above temperature also meets claims 8 and 9. Myrl further teaches that the above hydracrylamide may be prepared from a reaction of a beta-lactone with anhydrous ammonia (NH3) as prepared in US 2,375,005 to Kung, (col 1, ln 1-25), which meets the step of combing claimed formula (1) (lactone), and formula (2) (NH3) to form formula (3-a). Myrl also teaches the yield is 76% and 80% (See Examples), which meets claim 50. 
Myrl does not explicitly disclose the step of aqueous conditions in producing the hydracryamide, (formula (3-a)).

    PNG
    media_image1.png
    139
    418
    media_image1.png
    Greyscale
, wherein R is a hydrogen or lower alkyl groups so that the lactone contains 3-6 carbon atoms such as alpha-methyl-beta-valerolactone (col 2, ln 16-41), wherein R’ and R’’ is a hydrogen or lower alkyl group such as methyl amine (col 4, ln 74), wherein the reaction occurs in water (i.e. aqueous), (See example 1), and the obtained hydracrylamide is distilled and collected (col 5, ln 5-25), which meets the isolating step of claim 3. The above reaction is used in the same field of hydracrylamide formation as cited above in Myrl. The above alpha-methyl-beta-valerolactone meets the claimed formula (1) cited in claims 1, 21-36, the above monoamine wherein R’ and R” are hydrogens (i.e. ammonia) or the methyl amine in water meets the claimed aqueous formula (2) cited in claims 1, 4, and 37-40. Gresham further teaches that the above reaction in the water solution will produce a very high yield of N-substituted-beta-hydroxy-amides (col 1, ln 50 to col 2, ln 15 and See examples). Gresham also teaches the resultant hydracrylamides are useful intermediates in the preparation of resins (col 2, ln 23-29).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the aqueous process of forming the hydracrylamide in Gresham for the hydracrylamide in Myrl because Gresham teaches the same field of hydracrylamide formation as cited above in Myrl, Gresham further teaches that the above reaction in water solution will produce very high yield of N-substituted-beta-hydroxy-amides 
Although Myrl does not explicitly teach the polymer, Myrl teaches a substantially identical process of obtaining the claimed polymer such as reacting hydracrylamide (i.e. 3-hydroxypropionamide) with sodium carbonate at 155-160 deg C. Similarly, the Applicant cites in their specification the polymer is formed by reacting at a temperature of at least 70 deg C (para 27 and 61). Furthermore, as evidenced in Moore, the polyamide is formed in Myrl when the hydracrylamide is heated from composition 155-160 deg C, because Moore teaches when a hydracrylamide is heated to a temperature of at least 150 deg C, a polyamide is formed (col 2, ln 21-72). 
Thus, one skilled in the art would have a reasonable expectation for some of the claimed polymer to be formed from the reaction of hydracryamide with sodium carbonate as cited in Myrl because Myrl teaches the exact same reactants at temperatures within the claimed range, such as the same hydracryamide with sodium carbonate heated at 155-160 deg C, the Applicant similar states the polymer is formed by reacting at a temperature of at least 70 deg C (para 27 and 61), and this is further evidenced by Moore which states when a hydracrylamide is heated to a temperature of at least 150 deg C, a polyamide is formed (col 2, ln 21-72). See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)).	


Although both Myrl and Gresham are silent regarding “biocontent” and renewable feedstock, these claims are considered product by process claims. Here, the combination of Myrl and Gresham teaches each and every component of the claimed invention such as the same propiolactone having formula (1), monoamine having formula (2), and the hydroxypropionamide having formula (3-a). Therefore, the biocontent is the same since the product is made from the same compounds, regardless of where they were derived from. Thus, the product is the same and reads upon the claims.  See MPEP 2113. (“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)). 
Furthermore, Applicant’s specification only states that that the beta-propiolactone is to be obtained from “bio-based” ethylene oxide and/or “bio-based” carbon monoxide, and that the term “biocontent” only refers to the beta-propiolactone being obtained ethylene oxide and/or carbon monoxide derived from “renewable feedstock,” and “biocontent.” It seems the biocontent is only meant to mean that the monomers, such as the propiolactone, are derived from compounds synthesized from renewable feedstock sources such as ethylene oxide and carbon monoxide and thus, is a “product by process claim.” 


Regard claim 52, as cited above and incorporated herein, the combination of Myrl and Gresham teaches claim 1. 
Myrl further teaches the reaction can occur at temperature no higher than 190 deg C (col 2, ln 15-18), which overlaps and meets the claimed range cited in claim 52.(See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).	
Myrl also teaches the reaction occurs in a “length of time to distill of a quantity of acrylamide.” (col 4, ln 4-7). This teaching demonstrates that one skilled in the art would know to have the reaction occur a longer amount of time in order for the reaction to go to completion and to recover the distillate, i.e. product. Thus, it has been found the reaction of about 4 hrs is obvious to one ordinarily skilled in the art by the optimization of ranges through routine experimentation . See MPEP 2144.05.

Claims 49, is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2,508,279 A to Myrl Lichtenwalter et al. (hereinafter Myrl), in further view of US 2,548,155 A to Gresham et al. (hereinafter Gresham) and as further evidenced by US 3,471,451 A to Moore et al. (hereinafter Moore), as applied to claim 1, and in further view of US 5,310,948 A to Drent et al. (hereinafter Drent).

Regarding claim 49 as cited above and incorporated herein, the combination of Myrl and Gresham, teaches claim 1. 
Myrl teaches the beta-lactone (formula 1) as cited above.
Myrl does not explicitly teach how the beta-lactone (formula (1) is made by reacting ethylene oxide with carbon monoxide.
However, Drent teaches that beta-propiolactone (i.e. beta-lactone) is obtained by a reaction of an ethylene oxide and carbon monoxide with a catalyst system of colbalt and a pyridine (See abstract and Example 1), which is the same field of applicant’s endeavor such as the production of beta-lactone. Drent further teaches the reaction method will have higher selectivity to produce the beta-lactone products (col 1, ln 58-61), and the beta-lactone products will be versatile precursors or intermediates for other polymers (col 4, ln 18-36).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the process of forming the beta-lactone in Drent for the beta-lactone in Myrl because Drent teaches the same field of applicant’s endeavor such as the production of beta-lactone, and Drent further teaches the reaction method will have higher selectivity to produce the beta-lactone products (col 1, ln 58-61), and the beta-lactone products will be versatile precursors or intermediates for other polymers (col 4, ln 18-36).


Response to Arguments
Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive.
On page 11, the Applicant argues that there is no evidence that a polymer would be formed from the reaction in Myrl since it only teaches a “residue” and that the Office has not shown any evidence or facts that the product of Myrl is a polymer. This is not persuasive because, as cited above, Myrl teaches a substantially identical process of obtaining the claimed polymer such as reacting hydracrylamide (i.e. 3-hydroxypropionamide) with sodium carbonate at 155-160 deg C.
Similarly, the Applicant cites in their specification the polymer is formed by reacting at a temperature of at least 70 deg C (para 27 and 61). Furthermore, as evidenced in Moore, the polyamide is formed in Myrl when the hydracrylamide is heated from composition 155-160 deg C, because Moore teaches when a hydracrylamide is heated to a temperature of at least 150 deg C, a polyamide is formed (col 2, ln 21-72). 
Thus, one skilled in the art would have a reasonable expectation for some of the claimed polymer to be formed from the reaction of hydracryamide with sodium carbonate as cited in Myrl because Myrl teaches the exact same reactants at temperatures within the claimed range, such as the same hydracryamide with sodium carbonate heated at 155-160 deg C, the Applicant similar states the polymer is formed by reacting at a temperature of at least 70 deg C (para 27 and 61), and this is further evidenced by Moore which states when a hydracrylamide is heated to a temperature of at least 150 deg C, a polyamide is formed (col 2, ln 21-72). See MPEP 2112.01. (Where the claimed and prior art products are identical or substantially identical in 
On page 11, the Applicant further argues that the Applicant’s disclosure cannot be a “basis for facts” or used as evidence and cannot be used as “prior art” itself. This is not persuasive because in determining a 103 rejection “the examiner must then consider any evidence supporting the patentability of the claimed invention, such as any evidence in the specification or any other evidence submitted by the applicant. See MPEP 2142.
Furthermore, the above rejection is an inherency rejection which is literally based upon the facts of whether the prior art (i.e. Myrl) teaches a substantially identical process as the Applicant, which can only be done by a comparison to what is described by the Applicant’s specification. (See MPEP 2112). The Office has also provided further objective evidence that the polyamide would inherently be made at reaction temperatures of Myrl with the teachings of the Moore reference, which teaches the same process as cited above in Myrl and the Applicant and further states when a hydracrylamide is heated to a temperature of at least 150 deg C, a polyamide is formed (col 2, ln 21-72).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 12, the Applicant argues that Gresham does not teach ammonia reacted with lactone or using hydracrylamide to form the polymer. This is not persuasive because, as cited 
On page 13, the Applicant argues that no logical roadmap has been provided in the rejection specifically, what is the logical roadmap to choose Kung, Gresham, and Moore to modify Myrl? In order to clarify the roadmap the above rejection is rearranged. The argument is also not persuasive because, as cited above, Myrl teaches a reaction of hydracryamide with a weak base to form the polyamide, and specifically cites to Kung as a known method of forming the hydracryamide by reacting lactone and NH3. Myrl does not explicitly teach the “aqueous conditions” of forming the hydracrylamide. However, Gresham teaches the aqueous condition of forming hydracryamide and the motivation for using aqueous conditions to improve Kung. Finally, the Moore reference is used as evidence to show a polyamide is made in Myrl by the reaction of hydracryamide with a weak base.
The Applicant further argues that the Office only concludes the combination with Gresham because Gresham forms hydracryamide under aqueous conditions. This is not persuasive because, as cited above, Gresham teaches the aqueous condition produce a very high yield of N-substituted-beta-hydroxy-amides (col 1, ln 50 to col 2, ln 15 and See examples), which is the motivation for using the said aqueous condition in Myrl.
The Applicant argues that there is no support for 100% biocontent. This is not persuasive because, as cited above, Although both Myrl and Gresham are silent regarding “biocontent” and renewable feedstock, these claims are considered product by process claims as explained above in the 112 rejection of claim 41. Here, the combination of Myrl and Gresham teaches each and every component of the claimed invention such as the same 
Furthermore, Since the PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobvious difference, See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP 2112.01. In this case, as cited above, the Applicant has only provided arguments and has not provided any other evidence to refute the prior art of record. “The arguments of counsel cannot take the place of evidence in the record.” See MPEP 716.01(c)(II).
On page 15-16, the Applicant again argues that the Applicant’s disclosure cannot be used as evidence. This is not persuasive because in determining a 103 rejection “the examiner must then consider any evidence supporting the patentability of the claimed invention, such as any evidence in the specification or any other evidence submitted by the applicant. See MPEP 2142.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HA S NGUYEN/Examiner, Art Unit 1766                                                                                                                                                                                                        

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766